DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract recites the words” The present disclosure, … The present disclosure…”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, and 16 recite the limitation "the steps" in line 1.  There is insufficient antecedent basis for this limitation in the claim. All the claims dependent of claims 1, 9, and 16 are also rejected.

Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  How is the sulfur trioxide delivered to a deposit? How the compound of formula (I) is recovered? What is a deposit? All claims dependent of claim 1 are also rejected.

 Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  How and where is the capturing?

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  How and where is the extracting?

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  How is the sulfur trioxide generated? All the claims dependent of claim 4 are also rejected.

The term “near” in claims 9 and 16 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. All the claims dependent of claims 9 and 16 are also rejected.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  How is the sulfur trioxide generated? All the claims dependent of claim 9 are also rejected.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  How is the sulfur trioxide delivered to a deposit? What is a deposit?  Where is the clathrate hydrate? All claims dependent of claim 9 are also rejected.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  How and where is the extracting?

Claim 14 recites the limitation "the linear of branched alkyl group" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "the steps" in line 1.  There is insufficient antecedent basis for this limitation in the claim. All the claims dependent of claim 16 are also rejected.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites ….”generate sulfur trioxide from the sulfur and oxygen,…where sulfur and oxygen..”  Are the sulfur and oxygen different than the ones previously mentioned in the claim limitation to generate sulfur trioxide?  The claim as written is confusing, making the claim indefinite. All the claims dependent of claim 16 are also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bohlen et al. (US 4,722,398) “Bohlen” herein – provided by applicant) and further in view of Applicant’s Admitted Prior Art (hereinafter, “Admission”).

Claim 1
Bohlen discloses, as best understood based on the indefiniteness above,  a method of extracting hydrocarbons comprising the steps
of:
delivering sulfur trioxide to a deposit containing a methane (i.e. natural gas)
where at least the sulfur trioxide reacts with the clathrate hydrate to produce a compound of formula (1),

    PNG
    media_image1.png
    136
    167
    media_image1.png
    Greyscale

wherein R is linear or branched alkyl group with 1, 2, 3, 4 carbon atoms, or combinations thereof; and
recovering the compound of formula (I). (Col. 2 l. 41+ & Col. 3 l. 1-43; claims 7- 10) 
Bohlen however does not explicitly disclose a methane as clathrate hydrate.
Admission teaches this limitation above (See paragraph 0003 → Admissions teaches this limitation in that Methane hydrates consist of a methane molecule surrounded by a cage of interlocking water molecules. Hydrates store large amounts of gas in a relatively small area; one cubic meter of hydrate can hold around 160 cubic meters of methane and 0.8 cubic meters of water. Methane hydrates are similar to ice in their composition and occur naturally in subsurface deposits in freezing temperature 
and high-pressure conditions. The sea floor is thus an ideal location for their formation: the deep seabed is uniformly cold, with temperatures from zero to four degrees Celsius, and below a water depth of about 350 meters, the pressure is sufficient to stabilize the hydrates. When melted or exposed to pressures and temperatures outside those where the ice is stable, the solid crystalline lattice turns into liquid water, and the enclosed methane molecules are released as gas) for the purpose of producing or extracting the methane hydrates. [0003]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have the methane of Bohlen, as a methane hydrate, as taught by admissions, in order to produce or extract the methane hydrates. 
Since Bohlen discloses the same method comprising sulfur trioxide contacting a methane clathrate hydrate, it would react with the methane clathrate hydrate forming the compound of formula (I) that could be recovered.
 "Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 2
Bohlen discloses the method of claim 1 further comprising the step of capturing the compound of formula (I). (Claim 1 above) 

Claim 7
Bohlen discloses the method of claim 1, where the sulfur trioxide is in a medium that is delivered to the deposit. (Col. 1 l. 67+ & Col. 2 l. 1-6)

Claim 8
Bohlen discloses the method of claim 7, where the medium is a gas or liquid. (Col. 1 l. 67+ & Col. 2 l. 1-6)

 	Claims 4, 6, 9-13, 15, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bohlen et al. (US 4,722,398) , Admission, and in further view of  Felthouse  (US 2008/0226540) (“Felthouse” herein).

Claims 4 and 6
Bohlen discloses the method of claim 1.  Bohlen however does not explicitly disclose further comprising the step of generating the sulfur trioxide, wherein the sulfur trioxide is prepared by combining a stream of sulfur with a stream of oxygen or air containing oxygen and catalyzing a reaction of the sulfur and oxygen in the combined stream
	Felthouse teaches the above limitation (See paragraph 0007→  Felthouse teaches this limitation in that e present invention is directed to processes for the catalytic oxidation of SO.sub.2 to SO.sub.3. More particularly, SO.sub.2 at low concentrations in process gas streams can be effectively oxidized to SO.sub.3 at relatively low temperatures using the ruthenium oxide catalysts disclosed herein. In one embodiment, the process comprises contacting a feed gas mixture comprising SO.sub.2 and oxygen with an oxidation catalyst comprising an active phase comprising ruthenium oxide thereby producing a conversion gas comprising SO.sub.3 ) for the purpose of production of SO3. [0007]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Bohlen with the above limitation, as taught by Felthouse, in order to produce SO3.

Claims 5 and 12
Bohlen teaches the claimed invention except for wherein the sulfur trioxide is generated at a rate of about 0.5 (1.89 liters) gallons per hour to about 2000 gallons (7570.82 liters) per hour.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to contrive any number of desirable ranges for the rate limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In addition, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Furthermore, one of ordinary skill in the art would have expected the invention to perform equally well with a rate outside of the claimed range because the sulfur trioxide generating system would still have been capable of generating sulfur trioxide at the site. Thus, one of ordinary skill in the art would have recognized that choosing a rate within the claimed range would have provided predictable results and a reasonable expectation of success. Therefore, it would have been obvious to modify the combination to obtain the invention as specified in the claim.

Claim 9
Bohlen discloses, as best understood based on the indefiniteness above,  a method of extracting hydrocarbons comprising the steps of:
sulfur trioxide at or near a well-site of a deposit containing a methane and
delivering the sulfur trioxide to the deposit where the sulfur trioxide reacts with the clathrate hydrate to generate a hydrocarbon; and recovering the hydrocarbon (Col. 2 l. 41+ & Col. 3 l. 1-43; claims 7- 10) 
 	Bohlen however does not explicitly disclose generating sulfur trioxide at or near a well-site of a deposit and a methane clathrate hydrate.
Admission teaches this limitation above (See paragraph 0003 → Admissions teaches this limitation in that Methane hydrates consist of a methane molecule surrounded by a cage of interlocking water molecules. Hydrates store large amounts of gas in a relatively small area; one cubic meter of hydrate can hold around 160 cubic meters of methane and 0.8 cubic meters of water. Methane hydrates are similar to ice in their composition and occur naturally in subsurface deposits in freezing temperature 
and high-pressure conditions. The sea floor is thus an ideal location for their formation: the deep seabed is uniformly cold, with temperatures from zero to four degrees Celsius, and below a water depth of about 350 meters, the pressure is sufficient to stabilize the hydrates. When melted or exposed to pressures and temperatures outside those where the ice is stable, the solid crystalline lattice turns into liquid water, and the enclosed methane molecules are released as gas) for the purpose of producing or extracting the methane hydrates. [0003]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have the methane of Bohlen, as a methane hydrate, as taught by admissions, in order to produce or extract the methane hydrates. 
Bohlen however does not explicitly disclose generating sulfur trioxide at or near a well-site of a deposit. (Same as Claims 4 and 6)
Since Bohlen discloses the same method comprising sulfur trioxide contacting a methane clathrate hydrate, it would react with the methane clathrate hydrate recovering hydrocarbons such as methane.
 "Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 10
Bohlen however does not explicitly discloses the method of claim 9, wherein the sulfur trioxide is prepared by combining a stream of sulfur with a stream of oxygen or air containing oxygen and catalyzing a reaction of the sulfur and oxygen in the combined  stream. (Same as Claims 4 and 6)

Claim 11
Bohlen discloses the method of claim 9, wherein the hydrocarbon is at least one of methane, ethane, butane, propane, or mixtures thereof. (Same as Claim 9)

Claim 13
Since Bohlen discloses the same method comprising sulfur trioxide contacting a methane clathrate hydrate, it would react with the methane clathrate hydrate recovering hydrocarbons such as methane and the compound of formula (I)
 "Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 15
Bohlen discloses the method of claim 9, wherein the sulfur trioxide is combined in a medium and the medium is delivered to the deposit. (Col. 1 l. 67+ & Col. 2 l. 1-6)

Claim 21
Bohlen discloses the method as in claims 1, 9, or 16, of claim 1, wherein the clathrate hydrate is a methane clathrate hydrate, ethane clathrate hydrate propane clathrate hydrate, butane clathrate hydrate, or combinations thereof. (Same as claims 1 and 9)

Claim 22.
Bohlen discloses the method of claim 9, wherein the hydrocarbon is a hydrocarbon gas. (Same as Claim 9)

Allowable Subject Matter
Claims 3 and 14 and  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and there is no other rejection against that claim limitation.
Claims 16-21 and portion of 22 would be allowed if there is no other rejection pending against the claim limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lyon (US 2004/0060438 A1) CATALYST ALLOWING CONVERSION OF NATURAL GAS HYDRATE AND LIQUID CO2 TO CO2 HYDRATE AND NATURAL GAS teaches A method for recovering large volumes of hydrocarbon fuels, particularly methane (CH.sub.4), using commercially available reagents which are strongly water-soluble and soluble in liquid CO.sub.2 in the presence of liquid CO.sub.2 injected into the methane hydrate formation. The reagents which are strongly water-soluble and soluble in liquid CO.sub.2 form dilute aqueous acids that significantly increase the rate of conversion of methane hydrate into methane and CO.sub.2 hydrate, thereby allowing the natural gas to be released in a form that can then be recovered in large quantities using conventional means, Jackson et al. (US 6,855,852 B1) Natural Gas Hydrate And Method For Producing Same teaches A method for the production of the natural gas hydrate characterized by the steps of: combining natural gas and water to form a natural-gas water system and an agent adapted to reduce the natural gas-water interfacial tension to form a natural-gas water-agent system, allowing the natural gas-water-agent system to reach equilibrium at elevated pressure and ambient temperature and reducing the temperature of the natural gas-water-agent system to initiate the formation of the natural gas hydrate, and Palmer et al. (US 2012/0067568 A1) METHOD OF USING CARBON DIOXIDE IN RECOVERY OF FORMATION DEPOSITS teaches he present invention relates to systems, apparatuses, and methods for providing a reliable, high purity source of CO.sub.2 that is used in the recovery of formation deposits, such as fossil fuels. At least a portion of the fossil fuels recovered may be directly combusted or extracted using the same process used to provide the pure source of CO.sub.2 without the need to first remove CO.sub.2, sulfur, other fossil fuels, or other impurities.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        07/19/2022